                     OMITED 57«£,5 DISTRICT LM

                      linSTERM DISTRICT flf lm$



tUDVD J6HNSDM
                                          O
      PETL'TlB Cfl" n6V WT
                         &y
1/,                       0                    twii n tiiiJ Mti.ius cv s-rl-iju

TttAS BMRB M: PAKOfiMS mb
      topw&ewT.

                LEA\i£ PDR DEFAULT D LE5JI.* FRCP DEFAULT
                               J U OfrMEN T

 PETnT6M£R-/v)0l/AI\lT OMB INCOMii'Ll AMCE WITH l"£», R, CIV, PMC, RULE J5
DEFAULT JUfttMENT EFjTEIUWU Uw D.Sff O) Cb) (I) A«M(C)(D).

                              BRIEF Hl.S OIlV LLAIH
PETITIONER, FiLEO IN THIS S ATE IJ, S, DISTRICT COURT CL Aim /RLEClMfr PRISO
OFFICIAL DISCUHIHAM RESULTS IU DEHTlhl& PETlVONB/i (JWtT lHT£KMI£kl
fo deutase oit MmraoRi sotmism-.MmuHe icvas thof
PARDDITS AWti PARbLES F ILURE Jl) NOTIFY lVTID EL.mmBR mmm
WAS ErRA TEJ) ()l\ DflMlEb PAROLE RELE SE OR Uh T EASONS filU\EAS 0/J
DOS toUODABLE lb DENV RELEASE? !
The fe t) ARB IT MB PAtUSISNS MB PM DLLS HA«£ RESPOiTDLD tl!REE[ )
IsEHiRl) MLLftSF. DOCURiCNlS OVER A IS VD ATAWAATPAV-SflPEl/liMAl
PROSPECT AFTER X t Vjfrt/U INCARCER/ITEA,
                               -r
                                    j-No vn.f imoof 0my         yy
 lytfoo j?n//sf(7 '?y nvi >iw y amu iNJ mi m/dic? cli rl
 *y$3wy nvrjy] W 3 \mymj tn jog r r rviy imov ifo-j wi wd
                           Notrrmwoi
                      jwmiq 'w i/yoN uv?wn/v woti iimj w n
mm qj y j/73im iM)mm Hi!(i f\ vmn             impy v     ymy<m
   *                             K
  JY &JMyd WWOf r /WITfAWM? AV0IV VIWU/ ?MN)t3VM fMW wy y I 111 Ami
y mmicf yf/j %a nqwwvh ' Oqi m. Hi in                 wn iu >(ci
   u fmuwny mum imi n ismNn 3ui yg ngin o ihi jo <;\ 1.1 so
                       m<n m
                       mno ?i?wvNtf wn
                                      VM YWIQ Mil ?iW!i 3AW| (Q J
       w ; avmiAS Ag m 3ii\f Ativ 4Q mmi sf/i ?n0vx?3 {oi
   oj 9Q33Nit imu mL mmjjgjjj mo wn w n-nvi i. f v r
    < . if/y/y mpii/13 mm-j m iw/wj m- rmvsjAy ww w
rmmnpnwoo avm mnn j i so nomojai ah iNsu inr rmu-j j i
                  /ffWc/ /mlMOONI Wi/ VW \I0NIM JO ZON ?l d<!9 3HI
       mmg morm. wm m i mn j l 0M3j30 w cvsid qi
<nmnm mms ?i ssray oj mmwso v w«hm \ wxjy Aiwd v
                         s ivNt/
                      UMiteb UM imi

                      Emm DicSmf vf re
                       of id of hH am

                         hoc,. 5 zoiy




uoimouh e umvch mswct CbDAUMSttM lomuf, DAW /!> 0''TODL am.

Vani su bismur im rjnm Nsmicr dp rm
lb himw thi i) mmn
LUPKliv! v TCM 7SUI

(hi: Uoa jbiws    , jms> omb of pmmw m nmus
     ClUiL HLllOhl Nonas cv mAL-jj H

    t)EM M D ddle :
   Emcld eb Poi FiUMb is Pirmo ih movBNr(/tmt poa Aipauli pul
   554 f CP DtffWiU 3 U h rin £P)7?

                          FUASt fxM m a ua(W Rtnaipn


                      hUNii yd Kianifvi poh n   imrmiis
                                                                                  -




tLLD f)
                                        . ORTH HOUSTON

                                           6 AL G . TGO PH 1 i .'¦•
'Mil r fi 15b SQ5
                                                                                                        forev E R /""OSu ***

L\!ju 7dht Jim 77351



                                        UAniC smcs bismcf du/it
                                        ed eah bi r ur 07 n
                                           of-f i da u uaii
                                         10     hiom mAb itmt
                                         lOPKIN 7mil, 15701
                       ?5SOi   303135      i ,i,!ili!l,'l,l'1i,i1M1lll,1,i,n,iil,lilli,llillllllll'l"
